*554ORDER
PER CURIAM:
AND NOW, this 29th day of July, 1988, it is ORDERED as follows:
1. In view of the decision of the United States Supreme Court in Monessen Southwestern Railway Co. v. Morgan, — U.S. —, 108 S.Ct. 1837, 100 L.Ed.2d 349 (1988), our mandate in the above-captioned matter, reported at 513 Pa. 86, 518 A.2d 1171 (1986), is hereby vacated.
2. The order of the Superior Court in the same matter, reported at 339 Pa.Super. 465, 489 A.2d 254 (1985), is hereby reversed.
3. The judgment entered by the Court of Common Pleas of Allegheny County, Civil Division, at No. GD 79-23765, is hereby vacated; and the case is remanded to that court for a new trial on the issue of damages, consistent with the above-cited decision of the United States Supreme Court.